DETAILED ACTION

The amendment filed on December 28, 2021 has been entered. Upon further consideration, new/modified grounds of rejection are necessary which were not entirely necessitated by applicant’s amendment. Accordingly, this Office action is being made nonfinal.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by Ackerman et al., pn 8,109,672 (hereafter “Ackerman ‘672”), or, in the alternative, under 35 U.S.C. 103 as obvious over Ackerman et al., pn 8,109,672 (hereafter “Ackerman ‘672”) in view of Official notice as evidenced by Eastman, pn 3,576,278.
Ackerman ‘672 discloses applicant’s claimed invention, and specifically discloses an assembly with every structural limitation of applicant’s claimed invention including:
a first sheath (e.g., 7000 with reference to 10 and 1000; see Figs. 2, 6, 7, 12; wherein the subject structure is fully capable of being used as a sheath) comprising:
a first sheath body defining a first cavity (e.g., between 10 and 20) therein, the first sheath body having a first flange (e.g., portion 90 as viewed in Figs. 1, 2) extending outwardly along a portion of the first cavity and a first plurality of snapping fasteners (e.g., as shown in Fig. 12) extending outward from each side of the first flange (e.g., the first plurality of snapping fasteners extend outward from the top and bottom side as viewed in Fig. 2, wherein 7082 extends outward from one side, and 7084 extends outward from the other side); and
a second sheath (e.g., 8000 with reference to 10 and 1000; see Figs. 2, 6, 7, 12; wherein the subject structure is fully capable of being used as a sheath) comprising:
a second sheath body defining a second cavity (e.g., between 10 and 20) therein, the second sheath body having a second flange (e.g., portion 90; see Figs. 1, 2) extending outwardly along a portion of the second cavity and a second plurality of snapping fasteners (e.g., as shown in Fig. 12) extending outward from each side of the second flange (e.g., the second plurality of fasteners extend outward from the top and bottom side as viewed in Fig. 2, wherein 8082 extends outward from one side, and 8084 extends outward from the other side);
wherein the first plurality of snapping fasteners include a first plurality of male components (e.g., 84; see Figs. 5A, 5B) and a first plurality of female components (e.g., 82; see Figs. 5A, 5B), the first plurality of male components each having protrusions (e.g., as shown in Fig. 2) extending outwardly away from the first flange toward the second flange,
the second plurality of snapping fasteners include a second plurality of male components (e.g., 84; see Figs. 5A, 5B) and a second plurality of female components (e.g., 82; see Figs. 5A, 5B), the second plurality of female components each defining recesses (e.g., see 90, 92 as viewed in Fig. 5A) formed therein and selectively receiving protrusions of the first plurality of male components to couple the first sheath body to the second sheath body (e.g., as shown in Fig. 5B, wherein the structure shown in Fig. 12 can be assembled in such a manner if so desired by simply re-arranging the structure without modifying any of the structure shown therein, which amounts to an alternate use of the disclosed structure), such that the first sheath body is prevented from rotating with respect to the second sheath body when the second plurality of female components receives the protrusions of the first plurality of male components to couple the first sheath body to the second sheath body;
[claim 17] wherein the first sheath and the second sheath are approximately equal in size (e.g., as shown in Fig. 12 (and Fig. 6)) and the first sheath body and second sheath body are aligned in a stacked orientation (e.g., as shown in Fig. 5B, 6, and 12, wherein the structure shown in Fig. 12 can be assembled in such a manner if so desired by simply re-arranging the structure without modifying any of the structure shown therein, which amounts to an alternate use of the disclosed structure);
[claim 18] wherein the first cavity and second cavity are defined by different depths (e.g., as disclosed in the paragraph beginning at col. 7, line 54 and extending to col. 8, line 6) and a first opening to the first cavity and a second opening to the second cavity are vertically aligned (e.g., as shown in Fig. 5B, 6, and 12, wherein the structure shown in Fig. 12 can be assembled in such a manner if so desired by simply re-arranging the structure without modifying any of the structure shown therein, which amounts to an alternate use of the disclosed structure);
[claim 19] further comprising:
a third sheath (e.g., 9000 with reference to 10 and 1000; see Figs. 2, 6, 7, 12; wherein the subject structure is fully capable of being used as a sheath) comprising:
a third sheath body surrounding and defining a third cavity (e.g., between 10 and 20) therein, the third sheath body having a third flange (e.g., portion 90; see Figs. 1, 2) extending outwardly along a portion of the third cavity and a third plurality of snapping fasteners (e.g., as shown in Fig. 12) extending outward from each side of the third flange (e.g., the first plurality of snapping fasteners extend outward from the top and bottom side as viewed in Fig. 2, wherein 9082 extends outward from one side, and 9084 extends outward from the other side),
the third plurality of snapping fasteners including a third plurality of male components (e.g., 84; see Figs. 5A, 5B) and a third plurality of female components (e.g., 82; see Figs. 5A, 5B), the third plurality of female components each defining recesses (e.g., see 90, 92 as viewed in Fig. 5A) formed therein and selectively receiving protrusions of the second plurality of male components to couple the first sheath body, second sheath body, and third sheath body together in a stacked orientation (e.g., as shown in Fig. 5B, wherein the structure shown in Fig. 12 can be assembled in such a manner if so desired by simply re-arranging the structure without modifying any of the structure shown therein, which amounts to an alternate use of the disclosed structure);
[claim 20 (from 19)] wherein each of the first sheath body, second sheath body, and third sheath body are defined by different lengths along a longitudinal axis (e.g., as disclosed in the paragraph beginning at col. 7, line 54 and extending to col. 8, line 6).
Thus, Ackerman ‘672 lacks each of the fasteners of the first, second, and third plurality fasteners extending outward from each side of the flange such that:
[from claim 16]  wherein the first plurality of snapping fasteners include a first plurality of male components and a first plurality of female components;
the second plurality of snapping fasteners include a second plurality of male components and a second plurality of female components;
such that the first sheath body is prevented from rotating with respect to the second sheath body when the second plurality of female components receives the protrusions of the first plurality of male components to couple the first sheath body to the second sheath body;
[from claim 19] the third plurality of snapping fasteners including a third plurality of male components and a third plurality of female components.
However, it is respectfully submitted that although Ackerman ‘672 (see col. 8, lines 48-54) teaches that the connectors are not provided opposite to each other as follows:
That is, unlike the embodiments described above, the connectors 7082 and 7084 are separate structures, and not provided opposite to each other on the pouch. FIG. 12 shows a plurality of the pouches 7000, 8000, and 9000, of the type shown in FIGS. 11A and 11B, with the pouches connected by their respective connectors 7082, 7084, 8082, 8084, 9082, and 9084,

that such a configuration is certainly disclosed, taught, and/or suggested by the disclosure of Ackerman ‘672. That is, one having ordinary skill in the art would readily appreciate and consider obvious that while Ackerman ‘672 states that the male components and the female components are not provided opposite each other, this is still a disclosure of such an embodiment. Additionally, it is respectfully submitted that one having ordinary skill in the art would readily appreciate and consider it obvious that providing the same fastener configurations in all embodiments would reduce manufacturing and/or storage costs because one fastener configuration would be used in all embodiments thus eliminating the need for separate male fasteners, female fasteners, and combination fasteners. Also, providing such combination fasteners at both corners would provide additional flexibility for any desired assembly of the sheaths. Therefore, it would have been obvious to one having ordinary skill in the art to provide the combination fasteners of the previous embodiments (e.g., the embodiment shown in Fig. 2) at the corners of the sheaths shown in Fig. 12 such that each of the plurality of snapping fastener extends outward from each side of the flange, and such that the plurality of snapping fasteners includes a first plurality of male components and a first plurality of female components for at least the reasons described above.
Further, In the alternative, if it is argued that the pouch of Ackerman ‘672 cannot be considered to be a sheath, the Examiner takes Official notice that such sheaths, in a wide variety of forms, are old and well known in the art, and it is respectfully submitted that one having ordinary skill in the art, when the item to be stored in the pouch is a knife, would consider it obvious to simply modify the pouch to accommodate a knife in such a known manner. As evidence in support of the taking of Official notice, Moss ‘579, Eastman discloses a sheath with multiple support openings along its flange, including two such openings at the bottom of the sheath through which the support line (e.g., 54) extends, wherein these two openings correspond to the two openings of the pouches of Ackerman ‘672 as shown in Fig. 12. It would have been obvious to one having ordinary skill in the art to modify the two openings of Eastman in the manner taught by Ackerman ‘672, particularly as disclosed in Figs. 6, 7, and 12 of Ackerman ‘672, as a way to store or carry such sheaths in an organized and easy-to-locate manner. Therefore, it would have been obvious to one having ordinary skill in the art to make the pouches of Ackerman ‘672 sheaths or to modify the sheath of Eastman in the manner taught by Ackerman ‘672 to gain the benefits taught by Ackerman ‘672 when the pouches are each intended to securely hold a knife.

Allowable Subject Matter
Claims 1 and 3-14 are allowable over the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot in view of the new/modified grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
April 30, 2022